—In an action to recover damages for personal injuries, the defendants appeal from (1) an order of the Supreme Court, Nassau County (McCaffrey, J.), dated May 28, 1997, which denied their motion pursuant to CPLR 4404 to set aside a jury verdict on the issue of liability on the ground that it is not supported by sufficient evidence as a matter of law, and (2) an interlocutory judgment of the same court, dated September 29, 1997, which, upon a jury verdict, is in favor of the plaintiff and against them on the issue of liability.
Ordered that the appeal from the order is dismissed, as that order was superseded by the interlocutory judgment; and it is farther,
Ordered that the interlocutory judgment is reversed, on the law, the motion to set aside the verdict on the ground that it is not supported by sufficient evidence as a matter of law is granted, the order dated May 28, 1997, is vacated, and the complaint is dismissed; and it is further,
Ordered that the defendants are awarded one bill of costs.
The trial court erred in denying the defendants’ motion to set aside the verdict on the ground that it is not supported by *573sufficient evidence as a matter of law since there was “no valid line of reasoning and permissible inferences which could possibly lead rational men to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499; Nicastro v Park, 113 AD2d 129, 132).
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.